81804: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-06018: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81804


Short Caption:MAIDE, LLC VS. DILEOCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797533Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/28/2020 / Chapin, PatrickSP Status:Completed


Oral Argument:12/02/2021 at 10:30 AMOral Argument Location:Las Vegas Courtroom


Submission Date:12/02/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Justice AssociationMicah S. Echols
							(Claggett & Sykes Law Firm)
						A. J. Sharp
							(Sharp Law Center)
						


AppellantMaide, LLCJohn M. Orr
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


AppellantMiki N. TonJohn M. Orr
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


AppellantSokhena K. HuchJohn M. Orr
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentCindy DileoJamie S. Cogburn
							(Cogburn Law Offices)
						Hunter S. Davidson
							(Cogburn Law Offices)
						


RespondentCorrine R. DileoJamie S. Cogburn
							(Cogburn Law Offices)
						Hunter S. Davidson
							(Cogburn Law Offices)
						


RespondentEstate of Thomas DileoJamie S. Cogburn
							(Cogburn Law Offices)
						Hunter S. Davidson
							(Cogburn Law Offices)
						


RespondentThomas Dileo, Jr.Jamie S. Cogburn
							(Cogburn Law Offices)
						Hunter S. Davidson
							(Cogburn Law Offices)
						





Docket Entries


DateTypeDescriptionPending?Document


09/17/2020Filing FeeFiling Fee due for Appeal. (SC)


09/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-34300




09/17/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-34303




09/24/2020Filing FeeFiling Fee Paid. $250.00 from Lewis Brisbois Bisgaard & Smith.  Check no. 14764. (SC)


09/25/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-35347




09/28/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Patrick N. Chapin. (SC).20-35512




10/28/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC).20-39466




10/29/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-39615




10/29/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)20-39703




11/02/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-39912




11/10/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/28/20 and 5/26/20. To Court Reporter: Kristen Lunkwitz. (SC)20-41192




12/07/2020TranscriptFiled Notice from Court Reporter. Rebeca Gomez stating that the requested transcripts were delivered.  Dates of transcripts: 1/28/20 and 5/26/20. (SC)20-44309




12/11/2020TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 1/28/20 and 5/26/20. (SC)20-45032




01/08/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Opening Brief and Appendix due:  February 10, 2021.  (SC)21-00540




02/10/2021BriefFiled Appellants' Opening Brief. (SC)21-04058




02/10/2021AppendixFiled Appellants' Appendix Vol. I. (SC)21-04063




02/10/2021AppendixFiled Appellants' Appendix Vol. II. (SC)21-04069




02/10/2021AppendixFiled Appellants' Appendix Vol. III. (SC)21-04068




03/26/2021BriefFiled Respondents' Answering Brief. (SC)21-08742




03/31/2021Notice/IncomingFiled Notice of Appearance of Amicus Counsel.  (In Support of Respondents) (SC)21-09345




03/31/2021MotionFiled Motion for Extension of Time to File Motion for Leave to File Amicus Brief of The Nevada Justice Association. (SC)21-09346




04/07/2021MotionFiled Appellants' Opposition to Nevada Justice Association's Motion for Extension of Time to File Motion for Leave to File Amicus Brief. (SC)21-10048




04/08/2021MotionFiled Respondents' Motion to Extend Time Motion for Filing the Answering Brief. (SC)21-10205




04/14/2021MotionFiled Reply in Support of Motion for Extension of Time to File Motion for Leave to File Amicus Brief of the Nevada Justice Association. (SC)21-10848




04/15/2021Notice/IncomingFiled Appellants' Notice of Non-Opposition to Respondent's Motion for Extension of Time to File Answering Brief. (SC)21-10904




04/16/2021Order/ProceduralFiled Order.  Nevada Justice Association shall have until May 3, 2021, to file a motion for leave to file an amicus brief accompanied by the proposed brief.  Appellants shall have until May 10, 2021, to file a response containing any arguments in opposition to the motion for leave in addition to those raised in their opposition to the motion for extension of time.  Appellants shall have 30 days from the date that an order resolving the motion for leave to file a brief of amicus curiae is filed to file the reply brief.  Respondents' unopposed motion for an extension of time to file the answering brief is granted. The answering brief was filed on March 26, 2021.  The clerk of this court shall add Micah Echols of Claggett & Sykes and A.J. Sharp of Sharp Law Center to the service list as counsel for proposed amicus.  (SC)21-11096




05/03/2021MotionFiled Motion for Leave to File Amicus Curiae Brief of The Nevada Justice Association (In Support of Respondents). (SC)21-12608




05/03/2021BriefFiled Amicus Curiae Brief of the Nevada Justice Association (In Support of Respondents). (SC)21-12611




05/10/2021MotionFiled Appellants' Response to the Nevada Justice Association's Motion for Leave to File Amicus Curiae Brief. (SC)21-13349




05/17/2021MotionFiled Nevada Justice Association's Reply in Support of Motion for Leave to File Amicus Curiae Brief of the Nevada Justice Association (In Support of Respondents).  (SC)21-14136




05/25/2021Order/ProceduralFiled Order Granting Motion. The Nevada Justice Association (NJA) has filed a motion for leave to file an amicus brief in support of respondents. The motion is granted. The amicus brief was filed on May 3, 2021. Appellants shall have 30 days from the date of this order to file and serve the reply brief, if deemed necessary. (SC)21-14907




06/15/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants Sokhena K. Huch, Maide, LLC, and Miki N. Ton shall have until July 8, 2021 to file and serve their reply brief.  (SC)21-17229




07/08/2021BriefFiled Appellants' Reply Brief. (SC)21-19574




07/08/2021Case Status UpdateBriefing Completed/To Screening. (SC)


07/27/2021MotionFiled Respondent's Motion to Strike Reply Brief Argument Regarding the Federal Arbitration Act. (SC)21-21670




08/03/2021MotionFiled Appellants' Response to Appellees' Motion to Strike Appellants' Reply Brief Argument Regarding the Federal Arbitration Act.  (SC)21-22577




08/10/2021MotionFiled Respondents' Reply in Support of Motion to Strike Appellants' Reply Brief Argument Regarding the Federal Arbitration Act. (SC)21-23290




08/20/2021Order/ProceduralFiled Order Denying Motion.  Respondents have filed a motion to strike a portion of appellants' reply brief.  The motion is denied.    (SC)21-24356




09/21/2021Order/ProceduralFiled Order Directing Supplemental Briefing and Scheduling Oral argument.  we conclude that supplemental briefing and oral argument on the issue of whether the FAA preempts NRS 597.995 under the circumstances in this case would assist this court in resolving this appeal.  Appellant's supplemental brief due: 21 days. Respondents shall have 14 days from filing of the supplemental opening brief to file and serve a supplemental answering brief.  Appellants shall have 7 days from filing of the supplemental answering brief to file and serve a supplemental reply brief. The clerk of this court shall schedule this appeal for oral argument before the Southern Nevada Panel.  Oral argument will be limited to 30 minutes and the parties shall be prepared to address whether the FAA preempts NRS 597.995 under the circumstances presented in this case. (SC)21-27266




10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled before the Southern Nevada Panel on December 2, 2021, at 10:30 a.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-28537




10/12/2021BriefFiled Appellants' Supplemental Brief. (SC)21-29324




10/26/2021BriefFiled Respondents' Supplemental Brief. (SC)21-30909




11/03/2021BriefFiled Appellants' Supplemental Reply Brief. (REJECTED PER NOTICE FILED ON 11/4/21) (SC)


11/04/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-31706




11/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33214




12/02/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. (SC).


02/24/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 138 Nev. Adv. Opn. No. 9. SNP21-RP/LS/AS. (SC).22-06018




03/21/2022RemittiturIssued Remittitur.  (SC)22-08751




03/21/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


04/11/2022RemittiturFiled Remittitur. Received by District Court Clerk on March 23, 2022. (SC)22-08751





Combined Case View